Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 Applicant’s arguments in the remarks filed 3 June 2022 has been considered but is found not persuasive over the prior art for the following reasons:
Applicant argues that the brix value of the aqueous solution taught by Fukuda and Fischer exceeds the claimed upper limit (Page 6 of the remarks). Also, applicant argues that the skilled artisan would not have been motivated to use the extract solution disclosed in Fischer with a reasonable expectation of success. That is, Applicant asserts that the DTE solution relied on in Fischer is analogous to the comparative example 1 disclosed in the Fukuda reference, which resulted in a Brix value of 3.68 (Col 7, Ln. 33-40 of Fukuda). However, the argument is found not persuasive because it is not conclusive whether an ethanol solution is required to achieve a tea extract having the recited Brix value. Applicant points to Comparative Example 1 which has a Brix of 3.68 and concludes that since Fischer does not use an ethanol immersion, then Fischer would likely have similar Brix value and thus exceed the claimed range; however, several of Fukuda’s examples which do have ethanol immersion also have similar Brix values (3.12-3.68) (see at least Example 1-6 and Table 1).  Therefore, the fact that Comparative Example 1 does not use an ethanol and having a brix value of 3.68 degrees is not sufficient to support that the tea extract of Fischer must be of similar value. In fact, Fukuda discussed a result of seeing a reduction in bitterness, acridness, and coarse taste derived from lipids and other components owing to the dissolution of the lipids in ethanol  (Col. 9, Ln. 12-20) and does not appear to discuss any correlation in Brix values. Furthermore, the purpose of monitoring the Brix value is more attributed to the balance between taste and stability. Specifically, a Brix degree of less than 0.5 is not preferred due to instability of the beverage and a Brix degree of 10 or more is not preferred due to taste (Col. 4, Ln. 23-35).  In view of the above, it is maintained that it would have been obvious to one of ordinary skill in the art to use DTE to extract tea leaves, where DTE is known to have brix values between 0.5 to 10 based on the desired taste while maintaining adequate stability in the product. 
Applicant also argues that since the objective of Shimoda rather requires caffeine in specific amounts, a skilled person would have no motivation to use the aqueous solution disclosed in Fischer to reduce caffeine (page 7 of the remarks); however, the argument is not persuasive because it is well known in the industry to provide decaffeinated equivalents of tea and coffee products so that the benefits of tea or coffee can be obtained without the effects provided by caffeine. Therefore, one of ordinary skill in the art in possession of Shimoda, would have looked into Fischer to produce a decaffeinated equivalent.  Shimoda also provides an independently optimized quantity of each component (i.e. non-polymer catechins, sugar, and iron) to reduce the residual feeling and bitterness (see paragraph 12, 13, and 15), and therefore is not specific to only caffeine being the sole or critical contributor of an extract having a reduction in residual feeling and bitterness. In view of these reasons, it is maintained that one of ordinary skill in the art would have been able to arrive to a decaffeinated equivalent of the green tea extract while still maintaining an extract having a reduction in residual feeling and bitterness. 
As to applicant’s response to argument (Section II, page 8 of the remarks), applicant argues that Fischer’s contemplation of water temperature at less than 70°C conflicts with that of Shimoda. However, the argument is found not persuasive because Fischer explicitly discloses that the DTE may have “a wide range of temperatures” and includes a range of less than 80°C (paragraph 29) as a suitable operating temperature. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Additionally, Fischer indicates that the solubility of caffeine increases as the water temperature increases, stating specifically that caffeine has a solubility of 60% at 95°C (paragraph 43) thereby implying that the removal of caffeine is successful at temperatures above 80°C. In view of this, one would expect Fischer’s modification of using DTE would still be advantageous since the DTE would physically reduce absorption of non-caffeine component regardless of the extraction temperature. 
In response to applicant’s argument regarding the claimed contact time (page 9 of the remarks), it is maintained that Shimoda anticipates the claimed range of 3 to 7 minutes (180 seconds to 420 seconds) because Shimoda provides sufficient specificity by contacting the leaves for 210 seconds in an exemplary embodiment (paragraph 134) and 240 seconds (paragraph 140). See MPEP 2131.03. 
As to applicant’s argument in section IV (page 10 of the remarks), the arguments are not persuasive in view of the response above regarding Comparative Example 1 not being a conclusive indicator of the Brix value of Fischer’s DTE. It is reiterated that Fischer discloses a Brix degree of 0.5 to 10 from the standpoint of stability and taste, and thus would have been obvious to one of ordinary skill in the art to provide a DTE having similar Brix degree for the same purpose. 
As to applicant’s argument in section (V), applicant argues that the claimed composition provides advantageous effects that cannot be foreseen from the disclosure of Shimoda. However, Shimoda already discloses that the drying step is optional and therefore not required (paragraph 32). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For these reasons, the rejection over the prior art is maintained. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                 



/VIREN A THAKUR/Primary Examiner, Art Unit 1792